UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7349


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAWAAD NASH, a/k/a Wad,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:09-cr-00039-FDW-2; 3:12-cv-00283-FDW)


Submitted:   January 15, 2015             Decided:   January 23, 2015


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jawaad Nash, Appellant Pro Se. William A. Brafford, Kelli Hamby
Ferry, Assistant United States Attorneys, Charlotte, North
Carolina; Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jawaad Nash seeks to appeal the district court’s order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Nash has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.




                                           2
            Additionally, we construe Nash’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

    (1) newly discovered evidence that . . . would be
    sufficient to establish by clear and convincing
    evidence that no reasonable factfinder would have
    found the movant guilty of the offense; or

    (2) a new rule of constitutional law, made retroactive
    to cases on collateral review by the Supreme Court,
    that was previously unavailable.

28 U.S.C. § 2255(h) (2012).        Nash’s claims do not satisfy either

of these criteria.        Therefore, we deny authorization to file a

successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                      3